Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION

Status of Claims

Claims 1-20  are Allowed. 

Reason for Allowance

1.	The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the underline limitations within the independent claims,
Regarding Claim 1,
 An image processing neural network system comprising: at least one convolutional layer; at least one pooling layer; and a scenario block layer that performs scene classification and generates a dictionary of scenarios and a vector of scenario encoding coefficients to output a probabilistic scene class assignment and the vector of scenario encoding coefficients, wherein the vector of scenario encoding coefficients corresponds to reasoning for the scene classification, the reasoning for the scene classification comprising information of scenarios, including objects associated with each scenario, supporting the scene classification.

Regarding Claim 16,
A method of image classification with scene understanding, comprising: receiving an image at an image processing neural network system; processing the image using the image processing neural network system to determine a scene assignment and a confidence score for the scene outputting the scene assignment and the confidence score along with scenarios identified from the vector of scenario encoding coefficients such that both the scene assignment and information of scenarios, including objects associated with each scenario, supporting the scene assignment are output.

Regarding Claim 19,
A storage medium having an application stored thereon, that when executed by a computing system directs the computing system to: provide at least one input image to an image processing neural network system; receive a probabilistic scene class assignment and a vector of scenario encoding coefficients from the image processing neural network system; and provide a reasoning for a scene classification of the probabilistic scene class assignment using the vector of scenario encoding coefficients as output such that both the probabilistic scene class assignment and information of scenarios, including objects associated with each scenario, supporting the probabilistic scene class assignment are output.


Regarding Claim 1 : Claim 1  is  rejected over prior art Tate (USPUB 20190050681) in view of Chen et al. (USPUB 20190042867) teaches   An image processing neural network system comprising: at least one convolutional layer; at least one pooling layer; and a scenario block layer that performs scene classification and generates a dictionary of scenarios and a vector of scenario encoding coefficients to output a probabilistic scene class assignment and the vector of scenario encoding coefficients, respectively ( (detailed rejection of the claim mentioned within Office Action dated 11/23/2021)  and  also Examiner considers the remarks/ argument presented by the Applicant  on 02/23/2022 regarding the limitation considered below persuasive, therefore the prior art of record does not teach the limitations  within claim 1,  " …wherein the vector of scenario encoding coefficients corresponds to reasoning for the scene classification, the reasoning for the scene classification comprising information of scenarios, including objects associated with each scenario, supporting the scene classification.” .


Regarding Claim 19 : Claim 19 is  rejected over prior art Tate (USPUB 20190050681) in view of Chen et al. (USPUB 20190042867) teaches   A storage medium having an application stored thereon, that when executed by a computing system directs the computing system to: provide at least one input image to an image processing neural network system; receive a probabilistic scene class assignment and a vector of scenario encoding coefficients from the image processing neural network system;  respectively ( (detailed rejection of the claim mentioned within Office Action dated 11/23/2021)  and  also Examiner considers the remarks/ argument presented by the Applicant  on 02/23/2022 regarding the limitation considered below persuasive, therefore the prior art of record does not teach the limitations  within claim 19,  " provide a reasoning for a scene classification of the probabilistic scene class assignment using the vector of scenario encoding coefficients as output such that both the probabilistic scene class assignment and information of scenarios, including objects associated with each scenario, supporting the probabilistic scene class assignment are output.”.

Regarding Claim 16 : Claim 16 is  rejected over prior art Tate (USPUB 20190050681) in view of Wang et al. (USPUB 20190065895)  in further view of Chen et al. (USPUB 20190042867)
 teaches   A method of image classification with scene understanding, comprising: receiving an image at an image processing neural network system; processing the image using the image processing neural network system to determine a scene assignment and a confidence score for the scene assignment and generate a dictionary of scenarios and a vector of scenario encoding coefficients; identifying scenarios associated with the scene assignment using the vector of scenario encoding coefficients for the image and the dictionary of scenarios;  respectively ( (detailed rejection of the claim mentioned within Office Action dated 11/23/2021)  and  also Examiner considers the remarks/ argument presented by the Applicant  on 02/23/2022 regarding the limitation considered below persuasive, therefore the prior art of record does not teach the limitations  within claim 16,  " outputting the scene assignment and the confidence score along with scenarios identified from the vector of scenario encoding coefficients such that both the scene assignment and information of scenarios, including objects associated with each scenario, supporting the scene assignment are output..”.



2.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 



Conclusion

4. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571) 272-9799 and FAX number (571) 273-9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3024.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637